Citation Nr: 0823030	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-24 667A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the frontal lobe of the head.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right side of the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.

An August 2005 rating decision denied entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) due to service connected disabilities.  A statement of 
the case was issued in December 2006.   The veteran did not 
submit a timely VA Form 9.  38 C.F.R. § 20.302(b).  As such, 
the matter is no longer in appellate status.

The veteran has raised new claims of entitlement to TDIU and 
a rating in excess of 70 percent for the service connected 
post-traumatic stress disorder.  See statements received in 
March 2008.    As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1963 to July 1968.

2.  On March 5, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, indicating 
that the veteran was withdrawing all issue on appeal except 
those relating to individual unemployability and a higher 
rating for PTSD; this constitutes a withdrawal of the claims 
for entitlement to service connection for residuals of 
gunshot wounds to the frontal lobe of the head and right side 
of the abdomen.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with regard to the issues of 
entitlement to service connection for residuals of gunshot 
wounds to the frontal lobe of the head and right side of the 
abdomen.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran, through his authorized representative, has 
withdrawn the claims for entitlement to service connection 
for residuals of gunshot wounds to the frontal lobe of the 
head and right side of the abdomen.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal as to the issue involving the claim for 
entitlement to service connection for residuals of a gunshot 
wound to the frontal lobe of the head is dismissed.

The appeal as to the issue involving the claim for 
entitlement to service connection for residuals of a gunshot 
wound to the right side of the abdomen is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


